                                                                                                        EXHIBIT "13"




                           APPRAISAL OF REAL PROPERTY



                                              LOCATED AT:
                                                901 Main St E
                                           See Additional Comments
                                             Hartselle, AL 35640




                                                      FOR:
                                     Bryant Bank - Credit Administration
                                        1550 McFarland Blvd North
                                          Tuscaloosa, AL 35406




                                                    AS OF:
                                                    12/19/2019




                                                       BY:
                                         SEAN W. HOLLIS
                             HOLLIS AND ASSOCIATES APPRAISALS LLC
                                     2609 CHAPEL HILL RD SW
                                        DECATUR, AL 35603
                                         PH: (256) 350-1251




                                                                                                        Serial# F984212C
                 Form GA1 - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE   esign.alamode.com/verify

Case 20-80495-CRJ11     Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                              Desc
                           Exhibit Exhibit 13 Page 1 of 20
                                                              Subject Photo Page
Borrower           Marvin Rankin
Property Address   901 Main St E
City               Hartselle                                        County Morgan                                   State AL             Zip Code 35640
Lender/Client      Bryant Bank - Credit Administration




                                                                                                                                  Subject Front
                                                                                                                     901 Main St E
                                                                                                                     Sales Price
                                                                                                                     Gross Living Area     2,920
                                                                                                                     Total Rooms           9
                                                                                                                     Total Bedrooms        5
                                                                                                                     Total Bathrooms       2.1
                                                                                                                     Location              N;Suburban;
                                                                                                                     View                  N;Res;
                                                                                                                     Site                  21871 sf
                                                                                                                     Quality               Q4
                                                                                                                     Age                   103




                                                                                                                                  Subject Street




                                                                                                                                  Subject Street




                                                                                                                                   Serial# F984212C
                                     Form PIC3x5.SR - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE    esign.alamode.com/verify

       Case 20-80495-CRJ11                     Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                                   Desc
                                                  Exhibit Exhibit 13 Page 2 of 20
                                                          Comparable Photo Page
Borrower           Marvin Rankin
Property Address   901 Main St E
City               Hartselle                                        County Morgan                                   State AL        Zip Code 35640
Lender/Client      Bryant Bank - Credit Administration




                                                                                                                             Comparable1
                                                                                                             403 Main St E
                                                                                                             Prox. to Subject     0.35 miles SW
                                                                                                             Sale Price           85,000
                                                                                                             Gross Living Area    2,373
                                                                                                             Total Rooms          6
                                                                                                             Total Bedrooms       3
                                                                                                             Total Bathrooms      2.0
                                                                                                             Location             N;Suburban;
                                                                                                             View                 N;Res;
                                                                                                             Site                 13529 sf
                                                                                                             Quality              Q4
                                                                                                             Age                  89




                                                                                                                            Comparable 2
                                                                                                             303 Hickory St SE
                                                                                                             Prox. to Subject  0.42 miles SW
                                                                                                             Sale Price        86,000
                                                                                                             Gross Living Area 3,100
                                                                                                             Total Rooms       7
                                                                                                             Total Bedrooms    4
                                                                                                             Total Bathrooms   3.0
                                                                                                             Location          N;Suburban;
                                                                                                             View              N;Res;
                                                                                                             Site              13500 sf
                                                                                                             Quality           Q4
                                                                                                             Age               79




                                                                                                                            Comparable 3
                                                                                                             612 Hickory St SE
                                                                                                             Prox. to Subject  0.24 miles SW
                                                                                                             Sale Price        157,000
                                                                                                             Gross Living Area 2,254
                                                                                                             Total Rooms       7
                                                                                                             Total Bedrooms    4
                                                                                                             Total Bathrooms   2.0
                                                                                                             Location          N;Suburban;
                                                                                                             View              N;Res;
                                                                                                             Site              11571 sf
                                                                                                             Quality           Q3
                                                                                                             Age               75




                                                                                                                                  Serial# F984212C
                                     Form PICPIX.CR - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE   esign.alamode.com/verify

       Case 20-80495-CRJ11                    Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                                  Desc
                                                 Exhibit Exhibit 13 Page 3 of 20
                                                                                                   Priority Appraisal (256) 206-5343


                                                                Exterior-Only Inspection Residential Appraisal Report                                 File # 25525-000003
               The purpose of this summary appraisal report is to provide the lender/client with an accurate, and adequately supported, opinion of the market value of the subject property.
               Property Address 901 Main St E                                                                            City Hartselle                                    State AL       Zip Code 35640
               Borrower Marvin Rankin                                                        Owner of Public Record Mary Beth Lemmond                                      County Morgan
               Legal Description See Additional Comments
               Assessor's Parcel # 15 01 11 4 000 013.000                                                                Tax Year 2019                                     R.E. Taxes $ 0
               Neighborhood Name Hartselle                                                                               Map Reference 19460                               Census Tract 0053.01
SUBJECT




               Occupant         Owner          Tenant         Vacant                         Special Assessments $ 0                                           PUD    HOA $ 0              per year    per month
               Property Rights Appraised            Fee Simple           Leasehold            Other (describe)
               Assignment Type            Purchase Transaction              Refinance Transaction             Other (describe) Collateral Valuation
               Lender/Client     Bryant Bank - Credit Administration                            Address 1550 McFarland Blvd North, Tuscaloosa, AL 35406
               Is the subject property currently offered for sale or has it been offered for sale in the twelve months prior to the effective date of this appraisal?                    Yes        No
               Report data source(s) used, offering price(s), and date(s).            Per MLS the subject has not listed in the last 12 months.

               I      did       did not analyze the contract for sale for the subject purchase transaction. Explain the results of the analysis of the contract for sale or why the analysis was not
               performed.
CONTRACT




               Contract Price $                       Date of Contract                      Is the property seller the owner of public record?        Yes         No Data Source(s)
               Is there any financial assistance (loan charges, sale concessions, gift or downpayment assistance, etc.) to be paid by any party on behalf of the borrower?                               Yes   No
               If Yes, report the total dollar amount and describe the items to be paid.



               Note: Race and the racial composition of the neighborhood are not appraisal factors.
                            Neighborhood Characteristics                                      One-Unit Housing Trends                     Present Land Use %          One-Unit Housing
               Location      Urban              Suburban           Rural         Property Values         Increasing            Stable            Declining60 %       PRICE         AGE       One-Unit
               Built-Up      Over 75%           25-75%             Under 25%     Demand/Supply           Shortage              In Balance        Over Supply5%      $ (000)        (yrs)     2-4 Unit
NEIGHBORHOOD




               Growth        Rapid              Stable             Slow          Marketing Time          Under 3 mths
                                                                                                                    40    Low  3-6 mths
                                                                                                                                   1             Over 6 mths5%                               Multi-Family
               Neighborhood Boundaries  Bound on the North by Bethel Rd NE, East by I-65, South by Parker Rd SE,    160 High      125                     20 %                               Commercial
               and West by 2nd Ave.                                                                                 76    Pred.    75                     10 %                               Other
               Neighborhood Description This Rural area shows an average degree of maintenance and upkeep. The market appears to be stable with an
               average number of homes on the market for sale. Most homes in the area conform to the neighborhood.

               Market Conditions (including support for the above conclusions)           Market conditions as of the date of the appraisal are stable, and this neighborhood is
               showing moderate growth with stable to increasing property values.there is a normal amount of homes on the market, and marketing time is
               typical for this price range neighborhood.
               Dimensions 107' x 166.84' x 85.9' x 99' x 105'                             Area 21871 sf                              Shape Irregular        View N;Res;
               Specific Zoning Classification RESIDENTIAL                                 Zoning Description RESIDENTIAL
               Zoning Compliance          Legal        Legal Nonconforming (Grandfathered Use)          No Zoning         Illegal (describe)
               Is the highest and best use of subject property as improved (or as proposed per plans and specifications) the present use?            Yes No If No, describe

               Utilities         Public Other (describe)                                       Public Other (describe)                      Off-site Improvements - Type              Public     Private
               Electricity                                                      Water                                                       Street Asphalt
SITE




               Gas                                                              Sanitary Sewer                                              Alley None
               FEMA Special Flood Hazard Area               Yes          No FEMA Flood Zone X                   FEMA Map # 01103C0208F                                   FEMA Map Date 08/16/2018
               Are the utilities and off-site improvements typical for the market area?              Yes      No If No, describe
               Are there any adverse site conditions or external factors (easements, encroachments, environmental conditions, land uses, etc.)?                     Yes      No If Yes, describe
               None noted other than typical utility


               Source(s) Used for Physical Characteristics of Property              Appraisal Files           MLS         Assessment and Tax Records           Prior Inspection      Property Owner
                   Other (describe) Exterior Inspection                                                               Data Source for Gross Living Area     Courthouse
                             General Description                                General Description                   Heating/Cooling                       Amenities                    Car Storage
               Units       One       One with Accessory Unit             Concrete Slab      Crawl Space             FWA        HWBB                   Fireplace(s) #      1     None
               # of Stories         1.5                                  Full Basement         Finished             Radiant                           Woodstove(s) # 0          Driveway      # of Cars    1
               Type        Det.      Att.       S-Det./End Unit          Partial Basement       Finished            Other                             Patio/Deck None Driveway Surface             Concrete
                    Existing      Proposed         Under Const. Exterior Walls             Wood/Avg            Fuel            Elec                   Porch Cvd-Frt             Garage        # of Cars    0
               Design (Style)       Colonial                        Roof Surface           Asph Sh/Avg              Central Air Conditioning          Pool None                 Carport       # of Cars    0
               Year Built           1916                            Gutters & Downspouts None                       Individual                        Fence None                Attached          Detached
               Effective Age (Yrs) 40                               Window Type            Wood/Avg                 Other                             Other None                Built-in
               Appliances        Refrigerator       Range/Oven            Dishwasher        Disposal       Microwave            Washer/Dryer         Other (describe) Appliances unknown/Ext.Only
               Finished area above grade contains:                    9 Rooms                  5 Bedrooms                  2.1 Bath(s)                2,920 Square Feet of Gross Living Area Above Grade
IMPROVEMENTS




               Additional features (special energy efficient items, etc.)         All amenities are based on what is visible from the outside of the property or mls listings/sales if
               any available.
               Describe the condition of the property and data source(s) (including apparent needed repairs, deterioration, renovations, remodeling, etc.).            C4;Physical- None
               noted.functional- none noted. External- none noted. Subject is in average condition on exterior.




               Are there any apparent physical deficiencies or adverse conditions that affect the livability, soundness, or structural integrity of the property?                   Yes         No
               If Yes, describe.
               Appraiser is not a home inspector, contractor, or environmental specialist. There were none of the above mentioned problems noted by
               appraiser. Appraiser always recommends any concerned parties using this appraisal seek inspections from qualified parties if desired.

               Does the property generally conform to the neighborhood (functional utility, style, condition, use, construction, etc.)?                         Yes       No If No, describe.



 Freddie Mac Form 2055 March 2005                                            UAD Version 9/2011              Page 1 of 6                                                      Fannie Mae Form 2055 March 2005

                                                                                                                                                                              Serial# F984212C
                                                                  Form 2055UAD - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE                    esign.alamode.com/verify

                            Case 20-80495-CRJ11                              Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                     Desc
                                                                                Exhibit Exhibit 13 Page 4 of 20
                                                                           Exterior-Only Inspection Residential Appraisal Report                                                    File # 25525-000003
                            There are          2     comparable properties currently offered for sale in the subject neighborhood ranging in price from $ 45,000                               to $ 165,000                .
                            There are        11      comparable sales in the subject neighborhood within the past twelve months ranging in sale price from $ 40,000                                to $ 160,000               .
                                         FEATURE                        SUBJECT                      COMPARABLE SALE # 1                            COMPARABLE SALE # 2                       COMPARABLE SALE # 3
                            Address 901 Main St E                                          403 Main St E                                303 Hickory St SE                           612 Hickory St SE
                                         Hartselle, AL 35640                               Hartselle, AL 35640                          Hartselle, AL 35640                         Hartselle, AL 35640
                            Proximity to Subject                                           0.35 miles SW                                0.42 miles SW                               0.24 miles SW
                            Sale Price                            $                                               $            85,000                           $            86,000                       $          157,000
                            Sale Price/Gross Liv. Area            $                sq.ft. $        35.82 sq.ft.                         $         27.74 sq.ft.                      $        69.65 sq.ft.
                            Data Source(s)                                                 NALMLS#1111000;DOM 64                        NALMLS#1116581;DOM 2                        NALMLS#1123542;DOM 35
                            Verification Source(s)                                         Courthouse/Mls                               Courthouse/Mls                              Courthouse/Mls
                            VALUE ADJUSTMENTS                         DESCRIPTION              DESCRIPTION          +(-) $ Adjustment         DESCRIPTION         +(-) $ Adjustment     DESCRIPTION         +(-) $ Adjustment
                            Sales or Financing                                             ArmLth                                       ArmLth                                      ArmLth
                            Concessions                                                    Cash;0                                       Cash;0                                      Conv;7000                           -7,000
                            Date of Sale/Time                                              s05/19;c04/19                                s05/19;c04/19                               s09/19;c08/19
                            Location                              N;Suburban;              N;Suburban;                                  N;Suburban;                                 N;Suburban;
                            Leasehold/Fee Simple                  Fee Simple               Fee Simple                                   Fee Simple                                  Fee Simple
                            Site                                  21871 sf                 13529 sf                                     13500 sf                                    11571 sf
                            View                                  N;Res;                   N;Res;                                       N;Res;                                      N;Res;
                            Design (Style)                        DT1.5;Colonial DT1.5;Colonial                                         DT1.5;Traditional                           DT1.5;Historic
                            Quality of Construction               Q4                       Q4                                           Q4                                          Q3                                -50,000
                            Actual Age                            103                      89                                           79                                          75
                            Condition                             C4                       C4                                           C4                                          C3                                -15,000
                            Above Grade                            Total Bdrms. Baths Total Bdrms. Baths                                 Total Bdrms. Baths                          Total Bdrms. Baths
                            Room Count                               9       5     2.1       6       3      2.0                  +750 7             4      3.0                  -750 7        4      2.0                 +750
                            Gross Living Area                             2,920 sq.ft.             2,373 sq.ft.              +11,487              3,100 sq.ft.               -3,780         2,254 sq.ft.             +13,986
                            Basement & Finished                   0sf                      0sf                                          0sf                                         0sf
                            Rooms Below Grade
                            Functional Utility                    Average                  Average                                      Average                                     Average
SALES COMPARISON APPROACH




                            Heating/Cooling                       Cha                      Cha                                          Cha                                         Cha
                            Energy Efficient Items                Windows                  Windows                                      Windows                                     Windows
                            Garage/Carport                        1dw                      2gd2dw                              -4,000 1cp1dw                                 -1,000 1gd1dw                              -2,000
                            Porch/Patio/Deck                      CvPr                     CvPr                                         stoop                                       stoop
                            Fireplace                             1 Fireplace              4 Fireplaces                        -4,500 2 Fireplaces                           -1,500 1 Fireplace
                            Fence, Pool, Etc.                     None Noted               Detbld                              -2,000 Fenced                                 -1,000 Fenced,Detbld                       -3,000
                            Amenities                             None Noted               Shop,Workshop                       -4,000 Workshop                               -2,000 Workshop                            -2,000
                            Net Adjustment (Total)                                                 +          - $              -2,263             +          - $            -10,030          +         - $            -64,264
                            Adjusted Sale Price                                           Net Adj.         2.7 %                        Net Adj.         11.7 %                     Net Adj.       40.9 %
                            of Comparables                                                Gross Adj. 31.5 % $                  82,737 Gross Adj. 11.7 % $                    75,970 Gross Adj. 59.7 % $                92,736
                            I       did        did not research the sale or transfer history of the subject property and comparable sales. If not, explain              Mls is typical information source and is
                            considered duly diligent.

                            My research          did        did not reveal any prior sales or transfers of the subject property for the three years prior to the effective date of this appraisal.
                            Data Source(s)       Mls is typical information source and is considered duly diligent.
                            My research          did        did not reveal any prior sales or transfers of the comparable sales for the year prior to the date of sale of the comparable sale.
                            Data Source(s)       Mls is typical information source and is considered duly diligent.
                            Report the results of the research and analysis of the prior sale or transfer history of the subject property and comparable sales (report additional prior sales on page 3).
                                              ITEM                                     SUBJECT                          COMPARABLE SALE #1                        COMPARABLE SALE #2                   COMPARABLE SALE #3
                            Date of Prior Sale/Transfer
                            Price of Prior Sale/Transfer
                            Data Source(s)                              Nalmls                                   Nalmls                                    Nalmls                                  Nalmls
                            Effective Date of Data Source(s)            12/19/2019                               12/19/2019                                12/19/2019                              12/19/2019
                            Analysis of prior sale or transfer history of the subject property and comparable sales                  Per mls the subject property has not sold or transferred within the last
                            36 months. Per mls the comparable properties have not sold or transferred within the 12 months prior to listed sale. Mls/public records is
                            typical information source and is considered duly diligent.




                            Summary of Sales Comparison ApproachOf the comparables reviewed, these were the most comparable to the subject property. Adjustments made
                            as needed. The subject property is compatible to the surrounding neighborhood. It is typical in subjects market area for appraiser to extend
                            comparable search time up to 12 months.




                            Indicated Value by Sales Comparison Approach $  85,000
                            Indicated Value by: Sales Comparison Approach $     85,000 Cost Approach (if developed) $              Income Approach (if developed) $
                            The sales comparison approach is the most accurate in the appraisal of single family dwellings and thus given the most weight in this
                            appraisal. The cost approach was not considered due to age. Income approach was not considered due to lack of data.
RECONCILIATION




                            This appraisal is made        "as is",       subject to completion per plans and specifications on the basis of a hypothetical condition that the improvements have been
                            completed,         subject to the following repairs or alterations on the basis of a hypothetical condition that the repairs or alterations have been completed, or subject to the
                            following required inspection based on the extraordinary assumption that the condition or deficiency does not require alteration or repair: Exterior Only - Appraiser
                            assumes no repairs are needed.
                            Based on a visual inspection of the exterior areas of the subject property from at least the street, defined scope of work, statement of assumptions and limiting
                            conditions, and appraiser's certification, my (our) opinion of the market value, as defined, of the real property that is the subject of this report is
                            $      85,000      , as of          12/19/2019           , which is the date of inspection and the effective date of this appraisal.
   Freddie Mac Form 2055 March 2005                                                    UAD Version 9/2011           Page 2 of 6                                                     Fannie Mae Form 2055 March 2005

                                                                                                                                                                                   Serial# F984212C
                                                                             Form 2055UAD - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE              esign.alamode.com/verify

                                        Case 20-80495-CRJ11                            Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                                             Desc
                                                                                          Exhibit Exhibit 13 Page 5 of 20
                                                                      Exterior-Only Inspection Residential Appraisal Report                                                    File # 25525-000003
                      ,HIS APPRAISAL IS AN APPRAISAL REPORT ACCORDING TO STANDARDS RULE 2, AND THE CLIENT COMMUNICATION IS ACCORDING TO USPAP STANDARDS. THIS
                      ASSIGNMENT WAS MADE SUBJECT TO REGULATIONS OF THE STATE OF ALABAMA REAL ESTATE APPRAISERS BOARD. THE UNDERSIGNED STATE LICENSED REAL ESTATE
                      APPRAISER HAS MET THE REQUIREMENTS OF THE BOARD THAT ALLOW THIS REPORT TO BE REGARDED AS A "CERTIFIED APPRAISAL".
                      The Intended User of this appraisal report is Ocwen Loan Servicing, LLC /Springhouse LLC The Intended Use is to evaluate the property that is the subject of this appraisal for a
                      mortgage finance transaction, subject to the stated Scope of Work, purpose of the appraisal, reporting
                      requirements of this appraisal report form, and Definition of Market Value. No additional Intended Users are identified by the appraiser.
                      I have had no current or prospective interest in the subject property or the parties involved; No services were performed by the appraiser within the 3 year period immediately preceding
                      acceptance of this assignment , as an appraiser or in any capacity. I certify, as the appraiser, that I have completed all aspects of this valuation, including reconciling my opinion of
                      value, free of influence from the client, client's representatives, borrower, or any other party to the transaction.


                      COMPS UP TO 36.49 MILES AND 12 MONTHS TYPICAL FOR THIS AREA AND UNAVOIDABLE DUE TO STABLE MARKET WITH LONG TERM HOME OWNERSHIP IN A COMPETING
                      MARKET.


                      Appraiser has been appraising in this area since 1998 full time and has completed numerous appraisals in this market within the past 12 months and is extremely geographically
                      competent here.
ADDITIONAL COMMENTS




                      A total room count adjustment was not needed other than the square footage adjustment and the bath count.


                      EXTERIOR ONLY INSPECTION ON 2055 FORM WAS REQUESTED. APPRAISER WAS NOT GRANTED INTERIOR ACCESS. SQUARE FOOTAGE AND ROOM COUNT
                      INFORMATION WAS FROM COURTHOUSE RECORDS UNLESS OTHERWISE NOTED. APPRAISER ASSUMES ALL PLUMBING, MECHANICAL, AND ELECTRICAL SYSTEMS ARE
                      FUNCTIONING ADEQUATELY.APPRAISER ASSUMES ROOF AND INTERIOR TO BE IN SIMILAR CONDITION TO COMPS FURNISHED. APPRAISER ASSUMES ADEQUATE
                      UPKEEP AND AVERAGE OR BETTER CONDITION FOR ALL ASPECTS OF THE SUBJECT. IF ANY OF THE ABOVE DATA IS FOUND TO BE INCORRECT THEN THE APPRAISER
                      RESERVES THE RIGHT TO AMEND HIS VALUE ACCORDINGLY.


                      12/24/19
                      SITE VALUE IS $20,000.
                      SF WAS OBTAINED AFTER TALKING TO TAX OFFICE ON PHONE TO VERIFY SF BECAUSE HOUSE APPEARED LARGER AT TIME OF INSPECTION.
                      SUBJECT CAN BE REBUILT IF DESTROYED.APPRAISER DID DEVELOP HBU ANALYSIS.
                      90 DAY LIQUIDATION VALUE IS $78,000.


                      1/15/20
                      Appraiser was furnished a previous appraisal by client and relied on it for square footage and room count.Value was ammended.




                                                                                          COST APPROACH TO VALUE (not required by Fannie Mae)
                      Provide adequate information for the lender/client to replicate the below cost figures and calculations.
                      Support for the opinion of site value (summary of comparable land sales or other methods for estimating site value)                Site value was obtained through market
                      extraction which was supported by MLS lot sales in subjects area.
COST APPROACH




                      ESTIMATED           REPRODUCTION OR          REPLACEMENT COST NEW                                    OPINION OF SITE VALUE                                                       =$
                      Source of cost data                                                                                  DWELLING                    2,920 Sq.Ft. @ $                                =$
                      Quality rating from cost service              Effective date of cost data                                                            0 Sq.Ft. @ $                                =$
                      Comments on Cost Approach (gross living area calculations, depreciation, etc.)                                                                                                   =$
                                                                                                                           Garage/Carport                      Sq.Ft. @ $                              =$
                                                                                                                           Total Estimate of Cost-New                                                  =$
                                                                                                                           Less              Physical        Functional       External
                                                                                                                           Depreciation                                                                =$(                    )
                                                                                                                           Depreciated Cost of Improvements                                            =$
                                                                                                                           "As-is" Value of Site Improvements                                          =$

                      Estimated Remaining Economic Life (HUD and VA only)                               20 Years INDICATED VALUE BY COST APPROACH                                                      =$
                                                                                         INCOME APPROACH TO VALUE (not required by Fannie Mae)
INCOME




                      Estimated Monthly Market Rent $                             X Gross Rent Multiplier                                    =$                                          Indicated Value by Income Approach
                      Summary of Income Approach (including support for market rent and GRM)

                                                                                               PROJECT INFORMATION FOR PUDs (if applicable)
                      Is the developer/builder in control of the Homeowners' Association (HOA)?                Yes       No      Unit type(s)        Detached          Attached
                      Provide the following information for PUDs ONLY if the developer/builder is in control of the HOA and the subject property is an attached dwelling unit.
                      Legal Name of Project
                      Total number of phases                             Total number of units                                Total number of units sold
PUD INFORMATION




                      Total number of units rented                       Total number of units for sale                       Data source(s)
                      Was the project created by the conversion of existing building(s) into a PUD?                 Yes       No If Yes, date of conversion
                      Does the project contain any multi-dwelling units?              Yes        No Data Source(s)
                      Are the units, common elements, and recreation facilities complete?                  Yes        No If No, describe the status of completion.



                      Are the common elements leased to or by the Homeowners' Association?                    Yes         No If Yes, describe the rental terms and options.

                      Describe common elements and recreational facilities.



  Freddie Mac Form 2055 March 2005                                                 UAD Version 9/2011             Page 3 of 6                                                     Fannie Mae Form 2055 March 2005

                                                                                                                                                                                  Serial# F984212C
                                                                        Form 2055UAD - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE                  esign.alamode.com/verify

                                 Case 20-80495-CRJ11                               Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                                               Desc
                                                                                      Exhibit Exhibit 13 Page 6 of 20
                                   Exterior-Only Inspection Residential Appraisal Report                                       File # 25525-000003

  This report form is designed to report an appraisal of a one-unit property or a one-unit property with an accessory unit;
  including a unit in a planned unit development (PUD). This report form is not designed to report an appraisal of a
  manufactured home or a unit in a condominium or cooperative project.

  This appraisal report is subject to the following scope of work, intended use, intended user, definition of market value,
  statement of assumptions and limiting conditions, and certifications. Modifications, additions, or deletions to the intended
  use, intended user, definition of market value, or assumptions and limiting conditions are not permitted. The appraiser may
  expand the scope of work to include any additional research or analysis necessary based on the complexity of this appraisal
  assignment. Modifications or deletions to the certifications are also not permitted. However, additional certifications that do
  not constitute material alterations to this appraisal report, such as those required by law or those related to the appraiser's
  continuing education or membership in an appraisal organization, are permitted.

  SCOPE OF WORK: The scope of work for this appraisal is defined by the complexity of this appraisal assignment and the
  reporting requirements of this appraisal report form, including the following definition of market value, statement of
  assumptions and limiting conditions, and certifications. The appraiser must, at a minimum: (1) perform a visual inspection of
  the exterior areas of the subject property from at least the street, (2) inspect the neighborhood, (3) inspect each of the
  comparable sales from at least the street, (4) research, verify, and analyze data from reliable public and/or private sources,
  and (5) report his or her analysis, opinions, and conclusions in this appraisal report.

  The appraiser must be able to obtain adequate information about the physical characteristics (including, but not limited to,
  condition, room count, gross living area, etc.) of the subject property from the exterior-only inspection and reliable public
  and/or private sources to perform this appraisal. The appraiser should use the same type of data sources that he or she uses
  for comparable sales such as, but not limited to, multiple listing services, tax and assessment records, prior inspections,
  appraisal files, information provided by the property owner, etc.

  INTENDED USE: The intended use of this appraisal report is for the lender/client to evaluate the property that is the
  subject of this appraisal for a mortgage finance transaction.

  INTENDED USER:       The intended user of this appraisal report is the lender/client.

  DEFINITION OF MARKET VALUE:           The most probable price which a property should bring in a competitive and open
  market under all conditions requisite to a fair sale, the buyer and seller, each acting prudently, knowledgeably and assuming
  the price is not affected by undue stimulus. Implicit in this definition is the consummation of a sale as of a specified date and
  the passing of title from seller to buyer under conditions whereby: (1) buyer and seller are typically motivated; (2) both parties
  are well informed or well advised, and each acting in what he or she considers his or her own best interest; (3) a reasonable
  time is allowed for exposure in the open market; (4) payment is made in terms of cash in U. S. dollars or in terms of financial
  arrangements comparable thereto; and (5) the price represents the normal consideration for the property sold unaffected by
  special or creative financing or sales concessions* granted by anyone associated with the sale.

  *Adjustments to the comparables must be made for special or creative financing or sales concessions. No adjustments are
  necessary for those costs which are normally paid by sellers as a result of tradition or law in a market area; these costs are
  readily identifiable since the seller pays these costs in virtually all sales transactions. Special or creative financing
  adjustments can be made to the comparable property by comparisons to financing terms offered by a third party institutional
  lender that is not already involved in the property or transaction. Any adjustment should not be calculated on a mechanical
  dollar for dollar cost of the financing or concession but the dollar amount of any adjustment should approximate the market's
  reaction to the financing or concessions based on the appraiser's judgment.

  STATEMENT OF ASSUMPTIONS AND LIMITING CONDITIONS:                              The appraiser's certification in this report is subject
  to the following assumptions and limiting conditions:

  1. The appraiser will not be responsible for matters of a legal nature that affect either the property being appraised or the title
  to it, except for information that he or she became aware of during the research involved in performing this appraisal. The
  appraiser assumes that the title is good and marketable and will not render any opinions about the title.

  2. The appraiser has examined the available flood maps that are provided by the Federal Emergency Management Agency
  (or other data sources) and has noted in this appraisal report whether any portion of the subject site is located in an
  identified Special Flood Hazard Area. Because the appraiser is not a surveyor, he or she makes no guarantees, express or
  implied, regarding this determination.

  3. The appraiser will not give testimony or appear in court because he or she made an appraisal of the property in question,
  unless specific arrangements to do so have been made beforehand, or as otherwise required by law.

  4. The appraiser has noted in this appraisal report any adverse conditions (such as needed repairs, deterioration, the
  presence of hazardous wastes, toxic substances, etc.) observed during the inspection of the subject property or that he or
  she became aware of during the research involved in performing this appraisal. Unless otherwise stated in this appraisal
  report, the appraiser has no knowledge of any hidden or unapparent physical deficiencies or adverse conditions of the
  property (such as, but not limited to, needed repairs, deterioration, the presence of hazardous wastes, toxic substances,
  adverse environmental conditions, etc.) that would make the property less valuable, and has assumed that there are no such
  conditions and makes no guarantees or warranties, express or implied. The appraiser will not be responsible for any such
  conditions that do exist or for any engineering or testing that might be required to discover whether such conditions exist.
  Because the appraiser is not an expert in the field of environmental hazards, this appraisal report must not be considered as
  an environmental assessment of the property.

  5. The appraiser has based his or her appraisal report and valuation conclusion for an appraisal that is subject to satisfactory
  completion, repairs, or alterations on the assumption that the completion, repairs, or alterations of the subject property will be
  performed in a professional manner.



Freddie Mac Form 2055 March 2005             UAD Version 9/2011         Page 4 of 6                                             Fannie Mae Form 2055 March 2005

                                                                                                                               Serial# F984212C
                                    Form 2055UAD - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE   esign.alamode.com/verify

          Case 20-80495-CRJ11                Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                                Desc
                                                Exhibit Exhibit 13 Page 7 of 20
                                   Exterior-Only Inspection Residential Appraisal Report                                       File # 25525-000003


  APPRAISER'S CERTIFICATION:          The    Appraiser      certifies   and     agrees     that:

  1. I have, at a minimum, developed and reported this appraisal in accordance with the scope of work requirements stated in
  this appraisal report.

  2. I performed a visual inspection of the exterior areas of the subject property from at least the street. I reported the condition
  of the improvements in factual, specific terms. I identified and reported the physical deficiencies that could affect the livability,
  soundness, or structural integrity of the property.

  3. I performed this appraisal in accordance with the requirements of the Uniform Standards of Professional Appraisal
  Practice that were adopted and promulgated by the Appraisal Standards Board of The Appraisal Foundation and that were in
  place at the time this appraisal report was prepared.

  4. I developed my opinion of the market value of the real property that is the subject of this report based on the sales
  comparison approach to value. I have adequate comparable market data to develop a reliable sales comparison approach
  for this appraisal assignment. I further certify that I considered the cost and income approaches to value but did not develop
  them, unless otherwise indicated in this report.

  5. I researched, verified, analyzed, and reported on any current agreement for sale for the subject property, any offering for
  sale of the subject property in the twelve months prior to the effective date of this appraisal, and the prior sales of the subject
  property for a minimum of three years prior to the effective date of this appraisal, unless otherwise indicated in this report.

  6. I researched, verified, analyzed, and reported on the prior sales of the comparable sales for a minimum of one year prior
  to the date of sale of the comparable sale, unless otherwise indicated in this report.

  7. I selected and used comparable sales that are locationally, physically, and functionally the most similar to the subject property.

  8. I have not used comparable sales that were the result of combining a land sale with the contract purchase price of a home that
  has been built or will be built on the land.

  9. I have reported adjustments to the comparable sales that reflect the market's reaction to the differences between the subject
  property and the comparable sales.

  10. I verified, from a disinterested source, all information in this report that was provided by parties who have a financial interest in
  the sale or financing of the subject property.

  11. I have knowledge and experience in appraising this type of property in this market area.

  12. I am aware of, and have access to, the necessary and appropriate public and private data sources, such as multiple listing
  services, tax assessment records, public land records and other such data sources for the area in which the property is located.

  13. I obtained the information, estimates, and opinions furnished by other parties and expressed in this appraisal report from
  reliable sources that I believe to be true and correct.

  14. I have taken into consideration the factors that have an impact on value with respect to the subject neighborhood, subject
  property, and the proximity of the subject property to adverse influences in the development of my opinion of market value. I
  have noted in this appraisal report any adverse conditions (such as, but not limited to, needed repairs, deterioration, the
  presence of hazardous wastes, toxic substances, adverse environmental conditions, etc.) observed during the inspection of the
  subject property or that I became aware of during the research involved in performing this appraisal. I have considered these
  adverse conditions in my analysis of the property value, and have reported on the effect of the conditions on the value and
  marketability of the subject property.

  15. I have not knowingly withheld any significant information from this appraisal report and, to the best of my knowledge, all
  statements and information in this appraisal report are true and correct.

  16. I stated in this appraisal report my own personal, unbiased, and professional analysis, opinions, and conclusions, which
  are subject only to the assumptions and limiting conditions in this appraisal report.

  17. I have no present or prospective interest in the property that is the subject of this report, and I have no present or
  prospective personal interest or bias with respect to the participants in the transaction. I did not base, either partially or
  completely, my analysis and/or opinion of market value in this appraisal report on the race, color, religion, sex, age, marital
  status, handicap, familial status, or national origin of either the prospective owners or occupants of the subject property or of the
  present owners or occupants of the properties in the vicinity of the subject property or on any other basis prohibited by law.

  18. My employment and/or compensation for performing this appraisal or any future or anticipated appraisals was not
  conditioned on any agreement or understanding, written or otherwise, that I would report (or present analysis supporting) a
  predetermined specific value, a predetermined minimum value, a range or direction in value, a value that favors the cause of
  any party, or the attainment of a specific result or occurrence of a specific subsequent event (such as approval of a pending
  mortgage loan application).

  19. I personally prepared all conclusions and opinions about the real estate that were set forth in this appraisal report. If I
  relied on significant real property appraisal assistance from any individual or individuals in the performance of this appraisal
  or the preparation of this appraisal report, I have named such individual(s) and disclosed the specific tasks performed in this
  appraisal report. I certify that any individual so named is qualified to perform the tasks. I have not authorized anyone to make
  a change to any item in this appraisal report; therefore, any change made to this appraisal is unauthorized and I will take no
  responsibility for it.




Freddie Mac Form 2055 March 2005             UAD Version 9/2011         Page 5 of 6                                             Fannie Mae Form 2055 March 2005

                                                                                                                               Serial# F984212C
                                    Form 2055UAD - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE   esign.alamode.com/verify

          Case 20-80495-CRJ11                Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                                Desc
                                                Exhibit Exhibit 13 Page 8 of 20
                                     Exterior-Only Inspection Residential Appraisal Report                                       File # 25525-000003

  20. I identified the lender/client in this appraisal report who is the individual, organization, or agent for the organization that
  ordered and will receive this appraisal report.

  21. The lender/client may disclose or distribute this appraisal report to: the borrower; another lender at the request of the
  borrower; the mortgagee or its successors and assigns; mortgage insurers; government sponsored enterprises; other
  secondary market participants; data collection or reporting services; professional appraisal organizations; any department,
  agency, or instrumentality of the United States; and any state, the District of Columbia, or other jurisdictions; without having to
  obtain the appraiser's or supervisory appraiser's (if applicable) consent. Such consent must be obtained before this appraisal
  report may be disclosed or distributed to any other party (including, but not limited to, the public through advertising, public
  relations, news, sales, or other media).

  22. I am aware that any disclosure or distribution of this appraisal report by me or the lender/client may be subject to certain
  laws and regulations. Further, I am also subject to the provisions of the Uniform Standards of Professional Appraisal Practice
  that pertain to disclosure or distribution by me.

  23. The borrower, another lender at the request of the borrower, the mortgagee or its successors and assigns, mortgage
  insurers, government sponsored enterprises, and other secondary market participants may rely on this appraisal report as part
  of any mortgage finance transaction that involves any one or more of these parties.

  24. If this appraisal report was transmitted as an "electronic record" containing my "electronic signature," as those terms are
  defined in applicable federal and/or state laws (excluding audio and video recordings), or a facsimile transmission of this
  appraisal report containing a copy or representation of my signature, the appraisal report shall be as effective, enforceable and
  valid as if a paper version of this appraisal report were delivered containing my original hand written signature.

  25. Any intentional or negligent misrepresentation(s) contained in this appraisal report may result in civil liability and/or
  criminal penalties including, but not limited to, fine or imprisonment or both under the provisions of Title 18, United States
  Code, Section 1001, et seq., or similar state laws.

  SUPERVISORY APPRAISER'S CERTIFICATION:                      The Supervisory Appraiser certifies and agrees that:

  1. I directly supervised the appraiser for this appraisal assignment, have read the appraisal report, and agree with the appraiser's
  analysis, opinions, statements, conclusions, and the appraiser's certification.

  2. I accept full responsibility for the contents of this appraisal report including, but not limited to, the appraiser's analysis, opinions,
  statements, conclusions, and the appraiser's certification.

  3. The appraiser identified in this appraisal report is either a sub-contractor or an employee of the supervisory appraiser (or the
  appraisal firm), is qualified to perform this appraisal, and is acceptable to perform this appraisal under the applicable state law.

  4. This appraisal report complies with the Uniform Standards of Professional Appraisal Practice that were adopted and
  promulgated by the Appraisal Standards Board of The Appraisal Foundation and that were in place at the time this appraisal
  report was prepared.

  5. If this appraisal report was transmitted as an "electronic record"                containing my "electronic signature," as those terms are
  defined in applicable federal and/or state laws (excluding audio and                 video recordings), or a facsimile transmission of this
  appraisal report containing a copy or representation of my signature,                 the appraisal report shall be as effective, enforceable and
  valid as if a paperesign.alamode.com/verify
                         version of this appraisalSerial:F984212C
                                                    report were delivered              containing my original hand written signature.


APPRAISER        SEAN W HOLLIS                                                    SUPERVISORY APPRAISER (ONLY IF REQUIRED)

Signature                                                                         Signature
Name SEAN W. HOLLIS                                                               Name
Company Name          Hollis Appraisal                                            Company Name
Company Address           19058 E Limestone Rd                                    Company Address
                          Athens, AL 35613
Telephone Number          (256)-221-0971                                          Telephone Number
Email Address       priorityappraisal1st@gmail.com                                Email Address
Date of Signature and Report          01/15/2020                                  Date of Signature
Effective Date of Appraisal        12/19/2019                                     State Certification #
State Certification #       R00701                                                or State License #
or State License #                                                                State
or Other (describe)                              State #                          Expiration Date of Certification or License
State AL
Expiration Date of Certification or License       09/30/2021                      SUBJECT PROPERTY

ADDRESS OF PROPERTY APPRAISED                                                           Did not inspect exterior of subject property
                                                                                        Did inspect exterior of subject property from street
 901 Main St E
                                                                                        Date of Inspection
 Hartselle, AL 35640
APPRAISED VALUE OF SUBJECT PROPERTY $                    85,000
LENDER/CLIENT                                                                     COMPARABLE SALES
Name Dart Appraisal                                                                     Did not inspect exterior of comparable sales from street
Company Name    Bryant Bank - Credit Administration                                     Did inspect exterior of comparable sales from street
Company Address     1550 McFarland Blvd North, Tuscaloosa, AL                           Date of Inspection
                    35406
Email Address

Freddie Mac Form 2055 March 2005               UAD Version 9/2011         Page 6 of 6                                             Fannie Mae Form 2055 March 2005

                                                                                                                                 Serial# F984212C
                                      Form 2055UAD - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE   esign.alamode.com/verify

          Case 20-80495-CRJ11                  Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                                Desc
                                                  Exhibit Exhibit 13 Page 9 of 20
Borrower             Marvin Rankin                                                                                                                       File No. 25525-000003
Property Address     901 Main St E
City                 Hartselle                                                        County Morgan                                           State AL            Zip Code 35640
Lender/Client        Bryant Bank - Credit Administration

 APPRAISAL AND REPORT IDENTIFICATION

    This Report is one of the following types:

           Appraisal Report        (A written report prepared under Standards Rule             2-2(a) , pursuant to the Scope of Work, as disclosed elsewhere in this report.)

           Restricted              (A written report prepared under Standards Rule        2-2(b) , pursuant to the Scope of Work, as disclosed elsewhere in this report,
           Appraisal Report        restricted to the stated intended use by the specified client or intended user.)




  Comments on Standards Rule 2-3
  I certify that, to the best of my knowledge and belief:
  - The statements of fact contained in this report are true and correct.
  - The reported analyses, opinions, and conclusions are limited only by the reported assumptions and limiting conditions and are my personal, impartial, and unbiased
  professional analyses, opinions, and conclusions.
  - Unless otherwise indicated, I have no present or prospective interest in the property that is the subject of this report and no personal interest with respect to the
  parties involved.
  - Unless otherwise indicated, I have performed no services, as an appraiser or in any other capacity, regarding the property that is the subject of this report within the
  three-year period immediately preceding acceptance of this assignment.
  - I have no bias with respect to the property that is the subject of this report or the parties involved with this assignment.
  - My engagement in this assignment was not contingent upon developing or reporting predetermined results.
  - My compensation for completing this assignment is not contingent upon the development or reporting of a predetermined value or direction in value that favors the
  cause of the client, the amount of the value opinion, the attainment of a stipulated result, or the occurrence of a subsequent event directly related to the intended use
  of this appraisal.
  - My analyses, opinions, and conclusions were developed, and this report has been prepared, in conformity with the Uniform Standards of Professional Appraisal
  Practice that were in effect at the time this report was prepared.
  - Unless otherwise indicated, I have made a personal inspection of the property that is the subject of this report.
  - Unless otherwise indicated, no one provided significant real property appraisal assistance to the person(s) signing this certification (if there are exceptions, the name
  of each individual providing significant real property appraisal assistance is stated elsewhere in this report).




  Comments on Appraisal and Report Identification
  Note any USPAP related issues requiring disclosure and any State mandated requirements:
  This assignment was made subject to the regulations of the Alabama Real Estate Appraiser Board. The undersigned state licensed Real
  Estate Appraiser has met the requirements of the board that allow this report to be regarded as a "Certified Appraisal."

  I certify that I have complied with the Home Valuation Code of Conduct in all aspects of the appraisal process. I have considered relevant
  competitive listings/contract offerings in performing this appraisal and my trend indicated by that data is supported by the listing/offering
  information included in this report.

  Per Regulation Z: The appraisal was prepared in accordance with the requirements of the Uniform Standards of Professional Appraisal
  Practice. The appraisal was prepared in accordance with the requirements of Title XI for the Financial Institutions eform, Recovery, and
  Enforcement Act of 1989, as amended. (12 U.S.C 331 et seq.) and any implementing regulations

  The exposure time for this opinion of value is 90-180 days, which is considered typical to the local marketing area.




                                  esign.alamode.com/verify                Serial:F984212C
  APPRAISER:                                                                                        SUPERVISORY or CO-APPRAISER (if applicable):




  Signature:                                                                                        Signature:
  Name: SEAN W. HOLLIS                                                                              Name:

  State Certification #: R00701                                                                     State Certification #:
  or State License #:                                                                               or State License #:
  State: AL           Expiration Date of Certification or License:      09/30/2021                  State:              Expiration Date of Certification or License:
  Date of Signature and Report: 01/15/2020                                                          Date of Signature:
  Effective Date of Appraisal: 12/19/2019
  Inspection of Subject:            None            Interior and Exterior      Exterior-Only        Inspection of Subject:            None           Interior and Exterior    Exterior-Only
  Date of Inspection (if applicable): 12/19/2019                                                    Date of Inspection (if applicable):
                                                                                                                                                          Serial# F984212C
                                                     Form ID14 - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE                esign.alamode.com/verify

            Case 20-80495-CRJ11                              Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                                             Desc
                                                               Exhibit Exhibit 13 Page 10 of 20
                                                                                                                         File No.   25525-000003

                          UNIFORM APPRAISAL DATASET (UAD) DEFINITIONS ADDENDUM
                                (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)

Condition Ratings and Definitions

C1
The improvements have been recently constructed and have not been previously occupied. The entire structure and all components are new
and the dwelling features no physical depreciation.

Note: Newly constructed improvements that feature recycled or previously used materials and/or components can be considered new dwellings
provided that the dwelling is placed on a 100 percent new foundation and the recycled materials and the recycled components have been
rehabilitated/remanufactured into like-new condition. Improvements that have not been previously occupied are not considered “new” if they
have any significant physical depreciation (that is, newly constructed dwellings that have been vacant for an extended period of time without
adequate maintenance or upkeep).

C2
The improvements feature no deferred maintenance, little or no physical depreciation, and require no repairs. Virtually all building components
are new or have been recently repaired, refinished, or rehabilitated. All outdated components and finishes have been updated and/or replaced
with components that meet current standards. Dwellings in this category are either almost new or have been recently completely renovated and
are similar in condition to new construction.

Note: The improvements represent a relatively new property that is well maintained with no deferred maintenance and little or no physical
depreciation, or an older property that has been recently completely renovated.

C3
The improvements are well maintained and feature limited physical depreciation due to normal wear and tear. Some components, but not every
major building component, may be updated or recently rehabilitated. The structure has been well maintained.

Note: The improvement is in its first-cycle of replacing short-lived building components (appliances, floor coverings, HVAC, etc.) and is
being well maintained. Its estimated effective age is less than its actual age. It also may reflect a property in which the majority of
short-lived building components have been replaced but not to the level of a complete renovation.

C4
The improvements feature some minor deferred maintenance and physical deterioration due to normal wear and tear. The dwelling has been
adequately maintained and requires only minimal repairs to building components/mechanical systems and cosmetic repairs. All major building
components have been adequately maintained and are functionally adequate.

Note: The estimated effective age may be close to or equal to its actual age. It reflects a property in which some of the short-lived building
components have been replaced, and some short-lived building components are at or near the end of their physical life expectancy; however,
they still function adequately. Most minor repairs have been addressed on an ongoing basis resulting in an adequately maintained property.

C5
The improvements feature obvious deferred maintenance and are in need of some significant repairs. Some building components need repairs,
rehabilitation, or updating. The functional utility and overall livability is somewhat diminished due to condition, but the dwelling remains
useable and functional as a residence.

Note: Some significant repairs are needed to the improvements due to the lack of adequate maintenance. It reflects a property in which many
of its short-lived building components are at the end of or have exceeded their physical life expectancy but remain functional.

C6
The improvements have substantial damage or deferred maintenance with deficiencies or defects that are severe enough to affect the safety,
soundness, or structural integrity of the improvements. The improvements are in need of substantial repairs and rehabilitation, including many
or most major components.

Note: Substantial repairs are needed to the improvements due to the lack of adequate maintenance or property damage. It reflects a property
with conditions severe enough to affect the safety, soundness, or structural integrity of the improvements.




Quality Ratings and Definitions

Q1
Dwellings with this quality rating are usually unique structures that are individually designed by an architect for a specified user. Such
residences typically are constructed from detailed architectural plans and specifications and feature an exceptionally high level of workmanship
and exceptionally high-grade materials throughout the interior and exterior of the structure. The design features exceptionally high-quality
exterior refinements and ornamentation, and exceptionally high-quality interior refinements. The workmanship, materials, and finishes
throughout the dwelling are of exceptionally high quality.

Q2
Dwellings with this quality rating are often custom designed for construction on an individual property owner’s site. However, dwellings in
this quality grade are also found in high-quality tract developments featuring residence constructed from individual plans or from highly
modified or upgraded plans. The design features detailed, high quality exterior ornamentation, high-quality interior refinements, and detail. The
workmanship, materials, and finishes throughout the dwelling are generally of high or very high quality.


                                                           UAD Version 9/2011 (Updated 1/2014)
                                                                                                                                    Serial# F984212C
                                  Form UADDEFINE1A - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE      esign.alamode.com/verify

     Case 20-80495-CRJ11                      Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                                    Desc
                                                Exhibit Exhibit 13 Page 11 of 20
                          UNIFORM APPRAISAL DATASET (UAD) DEFINITIONS ADDENDUM
                                (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)

Quality Ratings and Definitions (continued)

Q3
Dwellings with this quality rating are residences of higher quality built from individual or readily available designer plans in above-standard
residential tract developments or on an individual property owner’s site. The design includes significant exterior ornamentation and interiors
that are well finished. The workmanship exceeds acceptable standards and many materials and finishes throughout the dwelling have been
upgraded from “stock” standards.

Q4
Dwellings with this quality rating meet or exceed the requirements of applicable building codes. Standard or modified standard building plans
are utilized and the design includes adequate fenestration and some exterior ornamentation and interior refinements. Materials, workmanship,
finish, and equipment are of stock or builder grade and may feature some upgrades.

Q5
Dwellings with this quality rating feature economy of construction and basic functionality as main considerations. Such dwellings feature a
plain design using readily available or basic floor plans featuring minimal fenestration and basic finishes with minimal exterior ornamentation
and limited interior detail. These dwellings meet minimum building codes and are constructed with inexpensive, stock materials
with limited refinements and upgrades.

Q6
Dwellings with this quality rating are of basic quality and lower cost; some may not be suitable for year-round occupancy. Such dwellings
are often built with simple plans or without plans, often utilizing the lowest quality building materials. Such dwellings are often built or
expanded by persons who are professionally unskilled or possess only minimal construction skills. Electrical, plumbing, and other mechanical
systems and equipment may be minimal or non-existent. Older dwellings may feature one or more substandard or non-conforming additions
to the original structure




Definitions of Not Updated, Updated, and Remodeled

Not Updated
           Little or no updating or modernization. This description includes, but is not limited to, new homes.
           Residential properties of fifteen years of age or less often reflect an original condition with no updating, if no major
           components have been replaced or updated. Those over fifteen years of age are also considered not updated if the
           appliances, fixtures, and finishes are predominantly dated. An area that is ‘Not Updated’ may still be well maintained
           and fully functional, and this rating does not necessarily imply deferred maintenance or physical/functional deterioration.

Updated
           The area of the home has been modified to meet current market expectations. These modifications
           are limited in terms of both scope and cost.
           An updated area of the home should have an improved look and feel, or functional utility. Changes that constitute
           updates include refurbishment and/or replacing components to meet existing market expectations. Updates do not
           include significant alterations to the existing structure.

Remodeled
           Significant finish and/or structural changes have been made that increase utility and appeal through
           complete replacement and/or expansion.
           A remodeled area reflects fundamental changes that include multiple alterations. These alterations may include
           some or all of the following: replacement of a major component (cabinet(s), bathtub, or bathroom tile), relocation
           of plumbing/gas fixtures/appliances, significant structural alterations (relocating walls, and/or the addition of)
           square footage). This would include a complete gutting and rebuild.




Explanation of Bathroom Count

           Three-quarter baths are counted as a full bath in all cases. Quarter baths (baths that feature only a toilet) are not
           included in the bathroom count. The number of full and half baths is reported by separating the two values using a
           period, where the full bath count is represented to the left of the period and the half bath count is represented to the
           right of the period.


           Example:
           3.2 indicates three full baths and two half baths.




                                                           UAD Version 9/2011 (Updated 1/2014)
                                                                                                                                 Serial# F984212C
                                  Form UADDEFINE1A - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE   esign.alamode.com/verify

     Case 20-80495-CRJ11                      Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                                 Desc
                                                Exhibit Exhibit 13 Page 12 of 20
                      UNIFORM APPRAISAL DATASET (UAD) DEFINITIONS ADDENDUM
                           (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)

Abbreviations Used in Data Standardization Text

    Abbreviation                                Full Name                                        Fields Where This Abbreviation May Appear
 A                     Adverse                                                              Location & View
 ac                    Acres                                                                Area, Site
 AdjPrk                Adjacent to Park                                                     Location
 AdjPwr                Adjacent to Power Lines                                              Location
 ArmLth                Arms Length Sale                                                     Sale or Financing Concessions
 AT                    Attached Structure                                                   Design (Style)
 B                     Beneficial                                                           Location & View
 ba                    Bathroom(s)                                                          Basement & Finished Rooms Below Grade
 br                    Bedroom                                                              Basement & Finished Rooms Below Grade
 BsyRd                 Busy Road                                                            Location
 c                     Contracted Date                                                      Date of Sale/Time
 Cash                  Cash                                                                 Sale or Financing Concessions
 Comm                  Commercial Influence                                                 Location
 Conv                  Conventional                                                         Sale or Financing Concessions
 cp                    Carport                                                              Garage/Carport
 CrtOrd                Court Ordered Sale                                                   Sale or Financing Concessions
 CtySky                City View Skyline View                                               View
 CtyStr                City Street View                                                     View
 cv                    Covered                                                              Garage/Carport
 DOM                   Days On Market                                                       Data Sources
 DT                    Detached Structure                                                   Design (Style)
 dw                    Driveway                                                             Garage/Carport
 e                     Expiration Date                                                      Date of Sale/Time
 Estate                Estate Sale                                                          Sale or Financing Concessions
 FHA                   Federal Housing Authority                                            Sale or Financing Concessions
 g                     Garage                                                               Garage/Carport
 ga                    Attached Garage                                                      Garage/Carport
 gbi                   Built-in Garage                                                      Garage/Carport
 gd                    Detached Garage                                                      Garage/Carport
 GlfCse                Golf Course                                                          Location
 Glfvw                 Golf Course View                                                     View
 GR                    Garden                                                               Design (Style)
 HR                    High Rise                                                            Design (Style)
 in                    Interior Only Stairs                                                 Basement & Finished Rooms Below Grade
 Ind                   Industrial                                                           Location & View
 Listing               Listing                                                              Sale or Financing Concessions
 Lndfl                 Landfill                                                             Location
 LtdSght               Limited Sight                                                        View
 MR                    Mid-rise                                                             Design (Style)
 Mtn                   Mountain View                                                        View
 N                     Neutral                                                              Location & View
 NonArm                Non-Arms Length Sale                                                 Sale or Financing Concessions
 o                     Other                                                                Basement & Finished Rooms Below Grade
 O                     Other                                                                Design (Style)
 op                    Open                                                                 Garage/Carport
 Prk                   Park View                                                            View
 Pstrl                 Pastoral View                                                        View
 PwrLn                 Power Lines                                                          View
 PubTrn                Public Transportation                                                Location
 Relo                  Relocation Sale                                                      Sale or Financing Concessions
 REO                   REO Sale                                                             Sale or Financing Concessions
 Res                   Residential                                                          Location & View
 RH                    USDA - Rural Housing                                                 Sale or Financing Concessions
 rr                    Recreational (Rec) Room                                              Basement & Finished Rooms Below Grade
 RT                    Row or Townhouse                                                     Design (Style)
 s                     Settlement Date                                                      Date of Sale/Time
 SD                    Semi-detached Structure                                              Design (Style)
 Short                 Short Sale                                                           Sale or Financing Concessions
 sf                    Square Feet                                                          Area, Site, Basement
 sqm                   Square Meters                                                        Area, Site
 Unk                   Unknown                                                              Date of Sale/Time
 VA                    Veterans Administration                                              Sale or Financing Concessions
 w                     Withdrawn Date                                                       Date of Sale/Time
 wo                    Walk Out Basement                                                    Basement & Finished Rooms Below Grade
 Woods                 Woods View                                                           View
 Wtr                   Water View                                                           View
 WtrFr                 Water Frontage                                                       Location
 wu                    Walk Up Basement                                                     Basement & Finished Rooms Below Grade




                                                      UAD Version 9/2011 (Updated 1/2014)
                                                                                                                            Serial# F984212C
                             Form UADDEFINE1A - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE   esign.alamode.com/verify

    Case 20-80495-CRJ11                  Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                                 Desc
                                           Exhibit Exhibit 13 Page 13 of 20
                                                 PLAT MAP




                                                                                                          Serial# F984212C
                Form SCNLGL - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE   esign.alamode.com/verify

Case 20-80495-CRJ11      Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                               Desc
                           Exhibit Exhibit 13 Page 14 of 20
                                                                   Location Map
Borrower           Marvin Rankin
Property Address   901 Main St E
City               Hartselle                                       County Morgan                                  State AL        Zip Code 35640
Lender/Client      Bryant Bank - Credit Administration




                                                                                                                                Serial# F984212C
                                     Form MAP.LOC - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE   esign.alamode.com/verify

       Case 20-80495-CRJ11                    Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                                Desc
                                                Exhibit Exhibit 13 Page 15 of 20
                                               AERIAL MAP




                                                                                                          Serial# F984212C
                Form SCNLGL - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE   esign.alamode.com/verify

Case 20-80495-CRJ11      Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                               Desc
                           Exhibit Exhibit 13 Page 16 of 20
                                          Legal Description




                                                                                                          Serial# F984212C
                Form SCNLGL - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE   esign.alamode.com/verify

Case 20-80495-CRJ11      Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                               Desc
                           Exhibit Exhibit 13 Page 17 of 20
                                          Legal Description




                                                                                                          Serial# F984212C
                Form SCNLGL - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE   esign.alamode.com/verify

Case 20-80495-CRJ11      Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                               Desc
                           Exhibit Exhibit 13 Page 18 of 20
                                                   LICENSE




                                                                                                          Serial# F984212C
                Form SCNLGL - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE   esign.alamode.com/verify

Case 20-80495-CRJ11      Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                               Desc
                           Exhibit Exhibit 13 Page 19 of 20
                                                       E&O




                                                                                                          Serial# F984212C
                Form SCNLGL - "Titan" appraisal software by a la mode technologies, llc - 1-800-ALAMODE   esign.alamode.com/verify

Case 20-80495-CRJ11      Doc 182-14 Filed 11/13/20 Entered 11/13/20 09:26:26                                               Desc
                           Exhibit Exhibit 13 Page 20 of 20
